Order modified by adding at the end thereof the following: “without prejudice to serve amended Third-Party complaints stating a good cause of action, if so advised, within ten days from the date of service of a copy of the order herein with notice of entry thereof, upon payment of the costs of *942the motion and of this appeal ” and as so modified affirmed, with $10 costs and disbursements. All concur, except Taylor, P. J., who dissents and votes for reversal and for denial of the motion. (The order appealed from dismisses the third-party complaint by defendants against the third-party defendants Wurtz, in a negligence action.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.